Citation Nr: 1014850	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low-
back injury, to include degenerative joint disease and 
lumbago, including on a secondary basis.

2.  Entitlement to service connection for a left knee 
disability, to include chondromalacia of the patella, 
including on a secondary basis.

3.  Entitlement to service connection for a right knee 
disability, to include chondromalacia of the patella, 
including on a secondary basis.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefits 
sought on appeal.

In November 2007, the Board remanded this case to the Appeals 
Management Center (AMC) for additional evidentiary 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the 
Veteran's claim.

In accordance with a November 2007 Board remand, the Veteran 
was to be scheduled for VA examinations in connection with 
his claim.  In May 2009, the AMC sent a letter notifying the 
Veteran that he would be scheduled for an examination at the 
nearest VA medical facility.  The letter stated that the 
facility would notify the Veteran of the date, time, and 
place of the examination.  This letter was mailed to the 
Veteran's full and correct address of record in Beckley, West 
Virginia.  

The Board notes that VA's statutory duty to assist the 
Veteran is not a one-way street.  If a Veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence, such as appearing 
for an examination.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

However, the Board notes that an August 26, 2009 letter from 
the Beckley, West Virginia VA Medical Center, indicating the 
date (September 4, 2009), time, and place of the examination, 
was mailed to the Veteran's address, but without listing his 
apartment number.  The Board also takes notice that September 
4, 2009 was the Friday before Labor Day Weekend and that the 
scheduling letter is dated less than two weeks before the 
scheduled appointment.  Subsequently, the Veteran reportedly 
failed to appear for his scheduled examination.  A September 
2009 Report of Information from the VA National Call Center 
notes that the Veteran called to reschedule his examinations, 
stating he was out of the town at the time.  The Board notes 
that this request was received by VA prior to the November 
2009 issuance of the supplemental statement of the case.  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2009).  However, under 38 
C.F.R. § 3.655(a), examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, and death of an immediate family member.  Since the 
Board finds that it is unclear whether the Veteran received 
timely notice of the examinations (due to the missing 
apartment number and short notice of an examination scheduled 
right before a holiday weekend) and the Veteran has provided 
good cause for failure to report to his examinations (being 
out of town), the Board has determined that another attempt 
at examinations should be made.  

Therefore, the Board finds that the RO must verify the 
Veteran's current address. After verification, the RO must 
schedule new VA examinations and make sure the VAMC sends 
adequate notice to the Veteran's full and correct address, 
including his apartment number. 

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that 'where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.'  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as the 
examination portion of the Board's November 2007 remand has 
not been fully complied with, the Veteran's claim is not yet 
ready for final appellate consideration.

The Veteran is again reminded that it is the Veteran's 
responsibility to report for an examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran 
appropriate VA examination(s) in order to 
determine the nature and etiology of any 
low back disorder found to be present.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed and all findings should be set 
forth in detail.  The claims folder and a 
copy of this Remand and the November 2007 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s), and this fact 
should be so indicated in the examination 
report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner is asked to offer an opinion 
addressing the following questions with 
respect to the low back (lumbar spine):

(a).  Has the Veteran developed a low back 
(lumbar spine) disorder, to include 
degenerative joint disease and/or lumbago?  
If so, please specify the diagnosis or 
diagnoses.

(b).  If a low back (lumbar spine) 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or greater) that such disorder: 
(1) had its onset during the Veteran's 
active duty service from April 1968 to 
April 1976; (2) was caused by any incident 
or event that occurred during the 
Veteran's active duty service from April 
1968 to April 1976; or, (3) was manifested 
within one year from April 1976?

In this connection, the examiner should 
comment on service treatment records 
showing lower back pain and on the 
diagnosis contained in the January 2004 VA 
examination report that 'there is 
degenerative joint disease on the X-ray 
and annotation in his record in 1973-74 of 
low back pain complaints.

(c).  Based upon an assessment of the 
entire record, is it at least as likely as 
not (probability of 50 percent or greater) 
that the Veteran's service-connected 
malunion of the left and right 5th 
metatarsals, status post bunionectomy: (1) 
is the cause of any diagnosed low back 
(lumbar spine) disorder; or, (2) caused a 
worsening of any diagnosed low back 
(lumbar spine) disorder, beyond the 
natural progress of the low back disorder?

A complete rationale should be given for 
any opinion expressed.

2.  The RO should afford the Veteran 
appropriate VA examination(s) in order to 
determine the nature and etiology of any 
right or left knee disorder found to be 
present.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed and all findings 
should be set forth in detail.  The claims 
folder and a copy of this Remand and the 
November 2007 Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination(s), 
and this fact should be so indicated in 
the examination report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner is asked to offer an opinion 
addressing the following questions with 
respect to the knees:

(a).  Has the Veteran developed a disorder 
of the left and/or right knee, to include 
chondromalacia patella?  If so, please 
specify: (1) the diagnosis or diagnoses; 
(2) which knee is affected; and/or (3) if 
the condition is bilateral.

(b).  If a disorder of the left and/or 
right knee is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or greater) that such disorder: 
(1) had its onset during the Veteran's 
active duty service from April 1968 to 
April 1976; or, (2) was caused by any 
incident or event that occurred during the 
Veteran's active duty service from April 
1968 to April 1976?

(c).  Based upon an assessment of the 
entire record, is it at least as likely as 
not (probability of 50 percent or greater) 
that the Veteran's service-connected 
malunion of the left and right 5th 
metatarsals, status post bunionectomy: (1) 
is the cause of any diagnosed left and/or 
right knee disorder; or, (2) caused a 
worsening of any diagnosed left and/or 
right knee disorder, beyond the natural 
progress of the left and/or right knee 
disorder?

A complete rationale should be given for 
any opinion expressed.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudiate the issues of service 
connection for: (1) residuals of a low 
back injury, to include degenerative joint 
disease and lumbago, including on a 
secondary basis; (2) a right knee 
disability, to include chondromalacia of 
the patella, including on a secondary 
basis; and (3) a left knee disability, to 
include chondromalacia patella, including 
on a secondary basis.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



